Case 2:20-cv-14202-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 7




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

 DAVID POSCHMANN,

                  Plaintiff,
  v.                                                             CASE NO.

  ZERBY HOTEL, LLC,

                  Defendant.
                                                 /
                                                 COMPLAINT

         Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the

  Defendant, ZERBY HOTEL, LLC, for injunctive relief pursuant to the Americans With

  Disabilities Act, 42 U.S.C. §12181, et seq. (the "ADA") and in support thereof states as follows:

                                             JURISDICTION

          1.               This court has subject-matter jurisdiction since this action arises pursuant to 28

  U.S.C. § 1331 and §1343 and Plaintiffs claims arise under 42 U.S.C. §12181 et seq. based upon

  Defendant's violations of Title III of the ADA.

                                                     VENUE

          2.      Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b) because

  Defendant is a resident of this district and the facilities, whose online reservation systems are at

  issue herein, are situated in this district.

                                                     PARTIES

          3.      Plaintiff, David Poschmann, is an individual who is over eighteen years of age

  and sui juris. Plaintiff is disabled as such term is defined by the ADA and is substantially limited

  in performing one or more major life activities due to the amputation of his right leg in 2012.

  Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially equipped vehicle and
Case 2:20-cv-14202-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 7




 has a valid disabled parking permit from the Florida Department of Highway Safety and Motor

 Vehicles. Defendant's online hotel reservation systems fail to comply with any of the

 requirements of 28 C.F.R. §36.302(e) and therefore Plaintiffs full and equal enjoyment of the

 goods, services, facilities, privileges, advantages and/or accommodations offered thereon are

 restricted and limited because of Plaintiff s disability and will be restricted in the future unless

 and until Defendant is compelled to cure the substantive ADA violations contained on the hotels'

 online reservation system. Plaintiff intends to visit the online reservation system for Defendant's

 hotels in the near future, and within thirty (30) days, to book a hotel room and utilize the goods,

 services, facilities, privileges, advantages and/or accommodations being offered and/or to test the

 online reservation system for compliance with 28 C.F.R. §36.302(e).

         4.      Defendant is the owner and operator of the Old Town Manor, located at 511

 Eaton Street in Key West, Florida (the "Old Town Manor"). The online reservation system for

 the Old Town Manor is found at www.oldtownmanor.com. Defendant is also the owner and

 operator of the Rose Lane Villas located at 522 Rose Lane in Key West, Florida (the "Rose

 Lane"). The online reservation system for the Rose Lane Villas is found at

 www.roselanevillas.com. The Old Town Manor and the Rose Lane Villas are collectively

 referred to herein as (the "Hotels").

               CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

         5.      On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

 ADA was to provide a clear and comprehensive national mandate for the elimination of

  discrimination against individuals with disabilities and to provide clear, strong, consistent,

  enforceable standards addressing said discrimination, invoking the sweep of congressional

  authority in order to address the major areas of discrimination faced day-to-day by people with




                                                    2
Case 2:20-cv-14202-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 7




  disabilities to ensure that the Federal government plays a central role in enforcing the standards

  set by the ADA. (42 U.S.C. § 12101(b)(l)-(4)).

          6.       Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice, Office of the Attorney General, published revised regulations for Title III

  of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

  requirements of the ADA. Public accommodations, including places of lodging, were required to

  conform to these regulations on or before March 15, 2012.

          7.       On March 15, 2012, new regulations implementing Title III of the ADA took

  effect, imposing significant new obligations on inns, motels, hotels and other "places of

  lodging". 28 C.F.R. §36.302(e) states:

          "(1) Reservations made by places o f lodging. A public accommodation that owns, leases
  (or leases to), or operates a place of lodging shall, with respect to reservations made by any
  means, including by telephone, in-person, or through a third party -
  (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
  make reservations for accessible guest rooms during the same hours and in the same manner
  as individuals who do not need accessible rooms;
  (ii) Identify and describe accessible features in the hotels and guest rooms offered through its
  reservations service in enough detail to reasonably permit individuals with disabilities to assess
  independently whether a given hotel or guest room meets his or her accessibility needs;1
  (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
  other guest rooms of that type have been rented and the accessible room requested is the only
  remaining room of that type;
  (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
  that the guest rooms requested are blocked and removed from all reservations systems; and



  1 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
  Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
  provides a section-by-section analysis of 28 C.F.R. §36.302(e)(l). In its analysis and guidance, the Department of
  Justice's official comments state that "information about the Hotel should include, at a minimum, information about
  accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
  route to the accessible room or rooms. In addition to the room information described above, these hotels should
  provide information about important features that do not comply with the 1991 Standards." An agency's
  interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(l),
  must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
  the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                             3
Case 2:20-cv-14202-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 7



 (v) Guarantee that the specific accessible guest room reserved through its reservations service is
 held for the reserving customer, regardless of whether a specific room is held in response to
 reservations made by others."
         8.     The Hotels are places of public accommodation that own and/or lease and operate

  a place of lodging pursuant to the ADA. The Hotels have online reservation systems whereby

  potential patrons may reserve a hotel room. The online hotel room reservation systems are

  subject to the requirements of 28 C.F.R.§ 36.302(e) and Defendant is responsible for said

  compliance.

         9.      Most recently, during June, 2020 Plaintiff attempted to specifically identify and

  book a guaranteed reservation for an accessible hotel room at the Hotels through the Hotels'

  online reservation systems but was unable to do so due to Defendant's failure to comply with the

  requirements set forth in paragraph 7.

         10.     Plaintiff is an advocate of the rights of similarly situated disabled persons and,

  pursuant to Houston v. MarodSupermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

  for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

  places of public accommodation, including online reservation systems for places of lodging, are

  in compliance with the ADA.

          11.   Defendant has discriminated against Plaintiff by denying him access to and full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and

  accommodations offered through the Hotels' online reservation systems due to the substantive

  ADA violations contained thereon.

          12.    The online reservation systems for Defendant's Hotels encountered by Plaintiff

  when he visited them failed to comply with any of the requirements of 28 C.F.R.§ 36.302(e)(1).

  When Plaintiff visited the Hotels' online reservation systems he tried to make a reservation for an

  accessible hotel room at the Hotels, since he requires an accessible unit due to the amputation of


                                                    4
Case 2:20-cv-14202-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 7




 his right leg, but it was not possible to make such a reservation. It was possible to reserve a room

 that was not accessible. For this reason Defendant has no policy, practice, or procedure in place

 to ensure that individuals with disabilities can make reservations for accessible hotel rooms

 during the same hours and in the same manner as individuals who do not need accessible hotel

 rooms. This constitutes a violation of 28 C.F.R.§ 36.302(e)(l)(i). When Plaintiff visited the

 Hotels' online reservation systems he searched the sites for the identification and descriptions of

 accessible features in the Hotels and hotel rooms offered through the reservations services so that

 he could assess independently whether the Hotels or a specific hotel room met his accessibility

 needs in light of his disability but the reservations services contained no such descriptions at all.

 This constitutes a violation of 28 C.F.R.§ 36.302(e)(l)(ii). In light of the foregoing, Defendant

 also necessarily violated 28 C.F.R. §36.302(e)( 1)(iii)-(v) in that since the online reservations

  services do not describe any accessible hotel room and do not, in turn, allow the reserving of

  such accessible hotel rooms, the Websites cannot hold such unavailable accessible hotel rooms in

  the reservations systems until all other rooms have been rented, block such unavailable

  accessible hotel rooms from the systems once reserved, and guaranty that such unavailable

  accessible hotel rooms will be held for the reserving customer as required by sections (iii) - (v)

  respectively.

          13.     Plaintiff is without an adequate remedy at law and is suffering irreparable harm

  and he reasonably anticipates that he will continue to suffer irreparable harm unless and until

  Defendant is required to correct the ADA violations to the online reservation systems for their

  Hotels and maintain the online reservation systems and accompanying policies in a manner that

  is consistent with and compliant with the requirements of 28 C.F.R. §36.302(e).




                                                    5
Case 2:20-cv-14202-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 7




          14.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

 action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,

 including litigation expenses and costs pursuant to 42 U.S.C. §12205.

          15.      Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an Order compelling Defendant to implement policies,

 consistent with the ADA, to accommodate the disabled, by requiring Defendant to alter and

 maintain their online reservation systems in accordance with the requirements set forth in

 paragraph 7 above."

          WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

 injunction enjoining Defendant from continuing its discriminatory practices, ordering Defendant

 to implement policies, consistent with the ADA, to accommodate the disabled, through requiring

 Defendant to alter and maintain the online reservation systems for the Hotels in accordance with




  2
    The injunction, to be meaningful and fulfill its intended purpose, should require Defendant to develop, and strictly
  enforce, a policy requiring regular monitoring of its online reservation systems. As rates and classes of hotel rooms
  change at the Hotels, and the number and type of hotel rooms, beds, accommodations and amenities offered in the
  various hotel rooms change from time to time, the availability of accessible hotel rooms must be re-dispersed across
  these various price points, classes, as well as across hotel rooms with disparate features (2010 ADA Standard 224.5).
  In light of the foregoing, in addition to regular ongoing website maintenance and to reflect physical changes at the
  hotels, the online reservation systems must continuously be updated to properly reflect and describe Defendant's
  compliance with the substantive ADA Standards regarding accessible hotel rooms in accordance with 28 C.F.R.
  36.302(e)(1).



                                                            6
Case 2:20-cv-14202-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 7 of 7




 the requirements set forth in paragraph 7 above, and awarding Plaintiff reasonable attorneys’

 fees, litigation expenses, including expert fees, and costs.

                                                        s/Drew M. Levitt
                                                        DREW M. LEVITT
                                                        Florida Bar No: 782246
                                                        drewmlevitt@gmail.com
                                                        LEE D. SARKIN
                                                        Florida Bar No. 962848
                                                        Lsarkin@aol.com
                                                        4700 N.W. Boca Raton Boulevard, Ste. 302
                                                        Boca Raton, Florida 33431
                                                        Telephone (561) 994-6922
                                                        Facsimile (561) 994-0837
                                                        Attorneys for Plaintiff




                                                    7
